

Exhibit 10.2
AGREEMENT REGARDING PAYMENT OF CERTAIN ITEMS OF COMPENSATION AND EXPENSES
RELATED TO THE OFFERING OF CLASS A SHARES
THROUGH AN ONLINE DISTRIBUTION CHANNEL
    This agreement dated as of April 27, 2017 (the “Agreement”) is entered by
and among KBS Growth & Income REIT, Inc., a Maryland corporation (the
“Company”), KBS Capital Advisors LLC, a Delaware limited liability company (the
“Advisor”), and KBS Capital Markets Group LLC, a California limited liability
company (the “Dealer Manager”).
WHEREAS, the Company has registered for public sale (the “Offering”) up to
$1,500,000,000 of shares of its common stock, $.01 par value per share, in any
combination of shares of Class A common stock and Class T common stock in its
primary public offering (the “Primary Offering”) and up to $800,000,000 of
shares of common stock pursuant to its distribution reinvestment plan (the
“DRP”), with the right to reallocate shares between the Primary Offering and the
DRP, pursuant to a registration statement (Reg. No. 333-207471) filed with the
Securities and Exchange Commission;
WHEREAS, the Company has entered into an advisory agreement dated April 27,
2017, as amended, restated and renewed from time to time (the “Advisory
Agreement”), with the Advisor that provides that the Advisor and its Affiliates
shall be responsible for the payment of all Organization and Offering Expenses
(as defined in the Advisory Agreement) with respect to shares of Class A common
stock sold by the Company through an online distribution channel in the Primary
Offering, as described in the Advisory Agreement;
WHEREAS, the Company has entered into the dealer manager agreement dated April
28, 2016, as amended and restated from time to time (the “Dealer Manager
Agreement”), with the Dealer Manager that sets forth the underwriting
compensation and expenses to be paid by the Company to the Dealer Manager in
connection with the Offering;
WHEREAS, the Company, the Advisor and the Dealer Manager wish to acknowledge and
agree that the Advisor will be responsible for the payment of all Organization
and Offering Expenses related to the sale of shares of Class A common stock in
the Offering through an online distribution channel, including any underwriting
compensation and expenses otherwise payable or reimbursable by the Company to
the Dealer Manager pursuant to Section 5.3 of the Dealer Manager Agreement;
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company, the Advisor and the
Dealer Manager hereby acknowledge and agree as follows:
1.        Organization and Offering Expenses Related to the Online Distribution
Channel
Notwithstanding anything contained in Section 5.3 of the Dealer Manager
Agreement with respect to the Company’s obligation to pay underwriting
compensation to the Dealer Manager and pay or reimburse the Dealer Manager for
bona fide invoiced due diligence expenses in connection with the Offering, the
Advisor will be solely responsible for the payment of all such underwriting
compensation and for the payment or reimbursement of bona fide invoiced due
diligence expenses to the Dealer Manager in connection with the sale of shares
of Class A of common stock in the Offering through an online distribution
channel. The Company will not be liable or responsible to the Dealer Manager or
to




--------------------------------------------------------------------------------




any broker dealer for the direct payment of underwriting compensation or for the
payment or reimbursement of bona fide invoiced due diligence expenses in
connection with the sale of shares of Class A of common stock in the Offering
through an online distribution channel; it is the sole and exclusive
responsibility of the Advisor for such payments to the Dealer Manager.
Notwithstanding the above, at its discretion, the Advisor may act as agent of
the Dealer Manager by making direct payment of underwriting compensation to a
Dealer (as defined in the Dealer Manager Agreement) in connection with the sale
of shares of Class A common stock in the Offering through an online distribution
channel without incurring any liability therefor.
2.    Ratification of Advisory Agreement and Dealer Manager Agreement
Except as set forth in Section 1 above, the Advisory Agreement and Dealer
Manager Agreement shall remain in full force and effect and are hereby ratified
and confirmed by the respective parties thereto in all respects.




Signature page follows.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


KBS GROWTH & INCOME REIT, INC.


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr., Chief Executive Officer




KBS CAPITAL ADVISORS LLC


By:
PBren Investment, L.P., a Manager



By:
PBren Investments, LLC, as general partner



By:
/s/ Peter M. Bren

Peter M. Bren, Manager


By:
Schreiber Real Estate Investments, L.P., a Manager



By: Schreiber Investments, LLC, as general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr., Manager




KBS CAPITAL MARKETS GROUP LLC


By:
/s/ Hans Henselman

Hans Henselman, Chief Operating Officer, Chief Compliance Officer




